Citation Nr: 0011355	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which held that entitlement to 
service connection for a low back disorder, secondary to a 
service-connected bilateral ankle disability, was not 
warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran currently has a lumbosacral strain.

3.  The veteran had no low back pathology noted at the time 
of his induction into service; was diagnosed with a 
lumbosacral strain and a recurrent low back strain in 
service; and had complaints of recurrent back pain at the 
time of his separation from service.

4.  The veteran's current lumbosacral strain cannot be 
dissociated from his inservice lumbosacral strain or low back 
strain.


CONCLUSION OF LAW

A chronic low back disorder involving lumbosacral strain was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b)  
(West 1991); 38 C.F.R. §§ 3.303, 3.304  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As stated above, this case is on appeal from a February 1998 
RO rating decision in which service connection for a low back 
disorder, secondary to a service-connected bilateral ankle 
disability, was denied.  However, the Board finds that the 
veteran has consistently argued, e.g. in his February 1998 
Notice of Disagreement, that service connection for his low 
back disorder should be granted on a direct basis.  
Specifically, he argues that he injured his back during 
service and that this condition has become a chronic 
disability.

In regard to service connection on a direct basis, the Board 
finds that the RO previously denied entitlement to service 
connection for a low back disorder in June 1993.  The veteran 
was notified of that decision in a July 1993 letter.  
However, he did not appeal that decision within one year of 
notification.  Therefore, that decision is final.  
38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. § 20.302  (1999).  
As such, the claim may only be reopened upon a finding that 
new and material evidence has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991).  "New and material evidence" is defined 
as that "not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1999); see Evans v. Brown, 9 Vet. App. 273, 283  (1996); 
Manio v. Derwinski, 1 Vet. App. 140, 145  (1991) (holding 
that a determination as to whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material, involves two questions:  (1) whether the 
newly presented evidence is "new" and, if so, (2) whether 
it is "material" in the sense of being relevant to and 
probative of the "issue at hand" in the case).

In this case, the Board finds that the evidence recently made 
part of the claims file in regard to the claim for secondary 
service connection for a low back disorder is new and 
material evidence sufficient to reopen the prior final denial 
of entitlement to service connection on a direct basis.  In 
its June 1993 decision, the RO denied the veteran's claim 
because there was no medical evidence of a current low back 
disability.  From review of the record, the Board finds that 
medical evidence of a current low back disability is present; 
a July 1999 VA examination report shows that the veteran has 
a lumbosacral strain.

In light of the above, the Board finds that new and material 
evidence has been submitted to reopen the prior final denial 
of entitlement to service connection for a low back disorder 
on a direct basis.  As stated above, the issue of secondary 
service connection for a low back disorder, claimed as due to 
a service-connected bilateral ankle disability, is also on 
appeal.  Therefore, the Board has classified this appeal 
generally as entitlement to service connection for a low back 
disorder, encompassing all applicable legal bases for such 
entitlement.

II.  Laws & Regulations

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303  
(1999).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The claim does not need to be 
conclusive, but it must be accompanied by supportive evidence 
to meet the initial burden put on the veteran by § 5107(a).  
Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992).  A well 
grounded claim for service connection for a disability 
requires the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Here, the veteran has submitted evidence of a 
current low back disorder, an inservice low back disorder, 
and a plausible relationship between the current disorder and 
service.  This is sufficient to make out a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464  (Fed. Cir. 1997).

Since the claim is determined to be well-grounded, the 
veteran is entitled to assistance with the development of 
evidence in support of the claim.  38 U.S.C.A. § 5107(a)  
(West 1991).  In this regard, the Board notes that the RO 
obtained the veteran's service medical records, provided him 
with VA compensation and pension examinations, and attempted 
to obtain all the evidence which he indicated may be 
available.  It also provided him with a personal hearing 
before a local hearing officer at the RO.  The veteran was 
also scheduled for another personal hearing, before a member 
of the Board at the RO, as per his request, but he canceled 
that hearing and requested that his claim be forwarded to the 
Board for appellate review.  The Board finds that the veteran 
has not alleged that any other records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  Overall, 
it finds that all relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131  (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be awarded for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a)  
(1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b)  (1999).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  Evidence of 
continuity of symptomatology need not be recorded medical 
evidence noted in service, but may be post-service, lay 
evidence when the condition is of a type as to which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495  (1997) (citations omitted).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

Service medical records show no low back problems at the time 
of the veteran's entry into service, according to a June 1972 
induction medical examination report.  Service outpatient 
notes dated in October 1972 show that the veteran was seen 
for complaints of recurrent low back pain.  Pain occurred 
when bending.  Physical examination revealed limitation of 
range of motion, but no lumbosacral spasm.  X-rays were 
negative.  The veteran was mildly obese.  Diagnosis was 
lumbosacral strain.  The veteran was placed on temporary 
physical profile.

A June 1976 report of medical examination is negative for any 
noted low back problems.  An August 1976 outpatient note 
reflects that he was seen for low back pain, incurred while 
lifting weights.  Assessment was low back strain.

A February 1987 service medical care record shows that the 
veteran was seen for back pain.  There was tenderness to 
palpation in the T8-T12 region.

A March 1989 medical care record reflects that the veteran 
was again seen for low back pain.  He indicated that he felt 
like he pulled something while moving furniture.  Assessment 
was back spasm.  The pain involved the sub-scapular thoracic 
region and was opined to be a right lateral dorsal muscle 
strain.

An October 1991 "over-40" medical examination report notes 
no low back problems.  In the associated report of medical 
history, the veteran admitted to recurrent back pain.  
Physician's remarks were that he had recurrent back pain when 
lifting heavy objects or after carrying heavy weight for any 
distance.

The veteran's May 1992 separation medical examination report 
does not note any low back problems.  In the associated 
report of medical history, the veteran admitted to recurrent 
back pain.

Subsequent to service, the veteran underwent VA examination 
in December 1992.  The report of that examination reflects 
complaints of chronic low back pain.    Physical examination 
revealed no postural or fixed deformities and no muscle 
spasm.  There was mild midline lumbar tenderness.  Range of 
motion was 85 degrees of flexion, 20 degrees of extension, 30 
degrees of right and left lateral flexion, and 45 degrees of 
right and left rotation.  X-rays of the lumbosacral spine 
were negative.  Impression was "intermittent mechanical low 
back pain without significant injury on active duty."

A November 1997 VA examination report shows, as medical 
history, that the veteran had progressively worsening low 
back pain since his discharge from service.  Physical 
examination revealed flexion to 60 degrees, extension to 30 
degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 45 degrees.  Forward flexion aggravated 
his low back pain.  There were no radicular complaints.  
Straight leg raising was negative.  There was exquisite 
tenderness to palpation over the lumbosacral junction 
overlying the dorsal spine and over the left paraspinal 
muscle region.  X-rays revealed an apparent transitional 
vertebra at L1 and mild disc wedging at T12.  Diagnosis was 
lumbosacral strain.

Private medical records from January to June 1999 show that 
the veteran underwent physical therapy for his back.

A May 1999 VA outpatient visit record shows that the veteran 
continued to have complaints of low back pain.

The veteran testified at a personal hearing at the RO in June 
1999.  During the hearing, he stated that he currently had 
problems with his back.  He stated that he had had no 
accidents or injuries since service that would have 
contributed to his back pain.  He reported that doctors have 
told him that his problems may stem from his knee and ankle 
disabilities.  He indicated that he wore a back corset.

A July 1999 VA examination report shows results of physical 
examination of the veteran's back.  Flexion was to 45 
degrees, extension was to 15 degrees, right lateral flexion 
was to 15 degrees, left lateral flexion was to 25 degrees, 
right rotation was to 40 degrees, and left rotation was to 50 
degrees.  There was moderate midline tenderness to palpation 
over the mid-lumbar spine.  Straight leg raising was positive 
on the right and negative on the left.  Deep tendon reflexes 
of the knees and ankles, as well as plantar stimulation, were 
diminished.  Diagnosis was lumbosacral strain.  It was noted 
that the strain was not secondary to any knee or ankle 
disease.

The claims file contains additional VA medical records 
showing outpatient treatment for various problems from 
September 1992 to October 1998.  These make no mention of any 
back problems.

IV.  Analysis

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1999).  In this case, the veteran had no back 
problems noted at the time of his entry into service and no 
evidence suggests a pre-existing back condition; thus, he is 
presumed to have had no back problems prior to service.

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking a current disability with service.  
38 U.S.C.A. §§  1110, 1131  (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board first concludes that the veteran has a current low 
back disorder.  The July 1999 VA examination report shows a 
diagnosis of lumbosacral strain.  This diagnosis is also 
reflected in the other recent VA examination report, dated in 
November 1997.  The private physical therapy records also 
support the finding of a current low back disorder.  
Therefore, the first requirement for service connection, i.e. 
a current disability, is met.

The medical evidence of record clearly shows that the veteran 
was diagnosed with a lumbosacral strain and, alternatively, a 
low back strain during service.  He was treated for low back 
pain in 1972, 1976, 1987, and 1989, and admitted to low back 
pain in 1991.  Moreover, in 1992, at the time of his 
separation from service, he complained of low back pain, 
although no diagnosis was provided.

Subsequent to service, the veteran apparently received no 
treatment for low back pain until 1999, when private 
treatment records show participation in physical therapy for 
his back.  However, VA examination reports dated in 1992, 
1997, and 1999, all indicate that he had low back pain.  The 
latter two reports specifically diagnose lumbosacral strain.  
Medical history provided in these reports, or in any other 
evidence, does not indicate that the veteran incurred a 
separate, distinct back injury after service.  He 
specifically denied such an event.  The 1997 VA report 
specifically states, as medical history, that his back 
problems represented a progressive worsening of low back pain 
since service.

Overall, the Board finds that the preponderance of the 
evidence supports the veteran's claim.  The veteran was 
treated in service on several occasions for a low back pain, 
diagnosed as a lumbosacral strain or low back strain, and 
currently carries a diagnosis of lumbosacral strain, 
described as a chronic condition.  While the Board finds no 
express medical opinion to the effect that his inservice back 
strain is related to his current back strain, service 
connection may be granted for a chronic condition when it is 
shown to be chronic in service or when a continuity of 
symptomatology after service is provided.  38 C.F.R. 
§ 3.303(b)  (1999); see Savage v. Gober, 10 Vet. App. 488, 
495  (1997) (holding that evidence of continuity of 
symptomatology need not be recorded medical evidence noted in 
service, but may be post-service, lay evidence when the 
condition is of a type as to which a lay person's observation 
is competent).  Here, there is no evidence of record 
dissociating his inservice low back pain from the current 
symptoms, diagnosed as a lumbosacral strain.  The evidence 
supports a determination that the current lumbosacral strain 
is a chronic disability.  As such, the Board finds that all 
of the requirements for entitlement to service connection are 
met.

Granting the veteran the benefit of any doubt as per 
38 U.S.C.A. § 5107(b), entitlement to service connection for 
lumbosacral strain is warranted.


ORDER

Entitlement to service connection for lumbosacral strain is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

